DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	2.	The pre-appeal brief submitted on 8/24/2022 was entered and considered.  The final office action mailed 4/25/2022 is hereby withdrawn.  The status of the claims is as follows.

Claim Rejections - 35 USC § 102
3.	Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2017/0253721 A1) to Yoshida et al.  (hereinafter Yoshida).
The above noted rejection is hereby withdrawn.

NEW Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2017/0253721 A1) to Yoshida et al.  (hereinafter Yoshida).
Yoshida is directed toward ethylene-vinyl ester copolymer pellet compositions.   Yoshida discloses at paragraph [0091] that the pellets formed have a long diameter and a cross-sectional diameter that is perpendicular to the long diameter defined as the short diameter also know and length/diameter.   Yoshida discloses at paragraph [0111] that the pellets produced would be expected to have a single solid closed surface because it is not foamed as moisture content is suppressed and therefore expected that over 95% of the pellets have a single closed surface up to and including substantially all of the pellets.  Yoshida discloses at paragraph [0091] that the length (long diameter) is 1 to 10 mm and the diameter (short length) is 1 to 6 mm forming a ratio of 10 to 0.1 that reads on 1.6 or less and 0.13 or less.  Yoshida discloses at paragraph [0111] that the water content is preferably not more than 0.5% that reads on a water content of 0.5% or less.  Yoshida discloses at paragraph [0091] that the length (long diameter) is 1 to 10 mm that reads on the pellets have a length of 1 to 20 mm.  
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.)
In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Here the only difference between the prior art pellet and the claimed pellet is the L/D ratio that is only a ratio of 1.6 or less and therefore a range would be obvious.  The requirement of a standard deviation being 0.13 or less for the L/D ratio is merely an operating goal or optimization of the processing of pelleting.  
"The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)  Therefore it would be obvious to keep the L/D ratio of a pellet in production within a narrow range once a size has been determined and therefore obvious to have a standard deviation of pellet sizes of 0.13 or less.  One skilled in the art would find it obvious to optimize the process of pellitization to have the average value of at least 95% of the pellets at the set desired L/D ratio of 1.6 or less.
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Yoshida to select each and every element as arranged in claims that forms a prime facie case of obviousness for claims 1-15.

7.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2017/0253721 A1) to Yoshida et al.  (hereinafter Yoshida) in view of the teachings of (US 2003/0216538 A1) to Kawano et al.  (hereinafter Kawano).
Yoshida is directed toward ethylene-vinyl ester copolymer pellet compositions.   Yoshida discloses at paragraph [0091] that the pellets formed have a long diameter and a cross-sectional diameter that is perpendicular to the long diameter defined as the short diameter also know and length/diameter.   Yoshida discloses at paragraph [0111] that the pellets produced would be expected to have a single solid closed surface because it is not foamed as moisture content is suppressed and therefore expected that over 95% of the pellets have a single closed surface up to and including substantially all of the pellets.  Yoshida discloses at paragraph [0091] that the length (long diameter) is 1 to 10 mm and the diameter (short length) is 1 to 6 mm forming a ratio of 10 to 0.1 that reads on 1.6 or less and 0.13 or less.  Yoshida discloses at paragraph [0111] that the water content is preferably not more than 0.5% that reads on a water content of 0.5% or less.  Yoshida discloses at paragraph [0091] that the length (long diameter) is 1 to 10 mm that reads on the pellets have a length of 1 to 20 mm.  
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.)
In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Here the only difference between the prior art pellet and the claimed pellet is the L/D ratio that is only a ratio of 1.6 or less and therefore a range would be obvious.  The requirement of a standard deviation being 0.13 or less for the L/D ratio is merely an operating goal or optimization of the processing of pelleting.  
"The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)  Therefore it would be obvious to keep the L/D ratio of a pellet in production within a narrow range once a size has been determined and therefore obvious to have a standard deviation of pellet sizes of 0.13 or less.  One skilled in the art would find it obvious to optimize the process of pellitization to have the average value of at least 95% of the pellets at the set desired L/D ratio of 1.6 or less.
Kawano is directed toward pelletized materials made of polymers.   Yoshida and Kawano are both directed toward pelletized materials made of polymers and therefore are analogous art.   Kawano teaches at paragraph [0021] that the invention is directed toward pellets used to produce articles.  Kawano teaches at paragraph [0035] that the pellets are produced by a melt extruder that is passed into a cooling bath to solidify the surface into a closed solid and then cut to the desired L/D ratio.  Kawano teaches at paragraph [0048] that the L/D ratio of the pellets is in a range of 1.3 to 1.7.  Kawano teaches at paragraph [0048] that the standard deviation of the ratio is 0.08 to 0.15 or 0.10 to 0.13 preferably that reads on Applicants range of 0.13 or less.  One skilled in the art would find it obvious to produce an EVOH pellet within the standard L/D ratio and standard deviation range of the industry for ALL materials when pelletizing a polymer for use in creating a product from the pellet at a later point.  Standardized pellet sizes make transport and molding more consistent and therefore almost an industry standard or considered to be routine optimization of a pellet. 
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Yoshida in view of the teachings of Kawano to select a pellet length/diameter and standard deviation that reads on each and every element as arranged in claims that forms a prime facie case of obviousness for claims 1-15.


Response to Arguments
8.	Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Further the obviousness rejection shows how the overlapping ranges would be obvious to select Applicants range of a pellet having an L/D ratio less than 1.6, which is a common pellet size for ALL pellets made of ANY material.  

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766